ITEMID: 001-22970
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: MIKIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Dobrivoje Mikić, is a Croatian citizen, who was born in 1931 and lives in Zagreb. The respondent Government are represented by their Agent Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
During 1992 the applicant lent the following sums of money to two different companies:
- on 28 November and 8 December 1992 to F.I.M., a company in Zagreb, DEM 5,600 and DEM 3,000, respectively, for a period of 3 months at an interest rate of 30%.
- on 1, 9 and 14 October, 14 November and 10 December 1992 to Y., a company in Zagreb, 180,000 Croatian kunas (HRK), HRK 130,000, HRK 179,000, HRK 181,000, HRK 492,000, respectively, for a period of 3 months at an interest rate of 35%.
As the said companies failed to repay the loans, the applicant instituted the following proceedings before the Zagreb Municipal Court:
On 28 January 1994 the applicant filed an action seeking re-payment of DEM 16,330.
Before 5 November 1997, when the Convention entered into force in respect of Croatia, the first instance court held several hearings.
The hearing scheduled for 11 September 1998 was adjourned.
At the hearing on 4 February 1999 the court invited the applicant to submit a certificate from he Registry of the Commercial Court in order to verify Đ.M.’s position in respect of F.I.M.
On 9 March the applicant submitted the requested certificate and on 14 May 1999 he asked the court to hear two witnesses.
At the hearing on 24 May 1999 the court heard the applicant and Đ.M.
On 24 May 1999 the court gave judgment rejecting the applicant’s claim.
On 1 July 1999 the applicant appealed against the judgment.
It appears that the applicant also challenged the presiding judge for bias. This motion was dismissed by the President of the Zagreb Municipal Court on 15 October 1999.
On 10 May 2000 the case-file was forwarded to the Zagreb County Court (Županijski sud u Zagrebu) as the appellate court.
The proceedings are presently pending upon the applicant’s appeal.
On 4 March 1996 the applicant filed an action for re-payment of DEM 5,180 against L.L. and Đ.L. who took over the loans from company Y.
On 26 April 1996 the applicant’s claim was dismissed. The decision was served on the applicant on 3 may 1996 and became final on 16 May 1996.
The relevant parts of Section 63 of the Constitutional Act on the Constitutional Court (entered into force on 15 March 2002, published in the Official Gazette no. 49 of 3 May 2002 - hereinafter “the 2002 Constitutional Act on the Constitutional Court” - Ustavni zakon o Ustavnom sudu Republike Hrvatske iz 2002) read as follows:
(1) The Constitutional Court shall examine a constitutional complaint even before all legal remedies have been exhausted in cases when a competent court has not decided within a reasonable time a claim concerning the applicant’s rights and obligations or a criminal charge against him ...
(2) If the constitutional complaint ... under paragraph 1 of this Section is accepted, the Constitutional Court shall determine a time-limit within which a competent court shall decide the case on the merits...
(3) In a decision under paragraph 2 of this Article, the Constitutional Court shall fix appropriate compensation for the applicant in respect of the violation found concerning his constitutional rights ... The compensation shall be paid from the State budget within a term of three months from the date when the party lodged a request for its payment.
